Citation Nr: 0801309	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  02-10 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to special monthly pension prior to May 13, 
2005 by reason of being in need of regular aid and attendance 
of another person or on account of being housebound.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

3.  Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2003, January 2004, and July 2005, the veteran 
testified at hearings before an RO hearing officer.  
Transcripts of these hearings are associated with the claims 
folder.

The issue of entitlement to a clothing allowance is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Prior to May 13, 2005, the veteran's disabilities did not 
render him unable to care for his daily personal needs 
without assistance from others, or unable to protect himself 
from the hazards and dangers of his daily environment on a 
regular basis; he did not have a single permanent disability 
rated 100 percent disabling under the Schedule for Rating 
Disabilities.
  
2.  The veteran's service-connected prostate gland disability 
is not sufficient by itself to preclude him from securing or 
following all forms of substantially gainful employment 
consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly pension 
by reason of being in need of the aid and attendance of 
another person or on account of being housebound have not 
been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2007).

2.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in July 2003, March 2005, and February 2007 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of any further evidence that pertains to the claims.  In the 
February 2007 letter, the RO provided notice of the 
information and evidence needed to establish an effective 
date for the award of special monthly pension and a TDIU.  
These claims were last readjudicated in June 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service treatment records and VA examination 
reports.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the veteran.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

1.	Special Monthly Pension

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 2002).  

Increased pension is payable to a veteran by reason of need 
for aid and attendance or by reason of being housebound.  
38 U.S.C.A. § 1521(d), (e) (West 2002); 38 C.F.R. 
§ 3.351(a)(1) (2007).  Need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person. 38 C.F.R. 
§ 3.351(b) (2007).  For pension purposes, a person shall be 
considered to be in need of regular aid and attendance if 
such person:  (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 
§ 3.352(a).  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 
3.351(c) (2007).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2007).

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the veteran remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2007).

Pension benefits, by reason of being housebound, are payable 
when, in addition to having a single permanent disability 
rated as 100 percent disabling under the Schedule for Rating 
Disabilities, the veteran:  (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily system; or (2) is "permanently 
housebound" by reason of his disability or disabilities.  
This requirement is met when the veteran is substantially 
confined to his home or immediate premises (or ward or 
clinical area, if institutionalized), by reason of 
disabilities which are reasonably certain to remain 
throughout the veteran's lifetime.  38 U.S.C.A. §§ 1502 (c), 
1521(e) (West 2002); 38 C.F.R. § 3.351(d) (2007).

An April 1997 rating decision showed that the veteran was 
awarded pension benefits primarily based on his psychiatric 
disorder.  The veteran filed a claim for special monthly 
compensation in April 2003.  Prior to May 13, 2005, the 
veteran's nonservice-connected disabilities included 
schizoaffective disorder with depression, rated as 70 percent 
disabling, hypertension, rated as 10 percent disabling, 
degenerative joint disease of the lumbar spine, rated as 10 
percent disabling, and the following disabilities rated as 
noncompensable:  diabetes mellitus Type II, peripheral 
neuropathy of the upper extremities, peripheral neuropathy of 
the lower extremities, and post-traumatic stress disorder.  
His combined nonservice-connected rating was 90 percent, 
which includes consideration of the 60 percent rating for his 
prostate condition.   

VA treatment records dated from September 1997 to May 2003 
showed that the veteran was followed for his psychiatric 
disability, prostate disability, and low back disability.  
Records dated in 2002 and 2003 indicated that the veteran 
acted in part as a caregiver to his mother, which he reported 
was a source of stress.  A January 2003 record indicated that 
the veteran reported that he was tasked with getting daily 
glucometers and giving his mother insulin injections.  He 
reported that his family was not currently happy with him 
over the issue of taking care of his mother; he wanted more 
help from his sisters and his family seemed divided over this 
issue.  Another January 2003 record noted that the veteran 
reported that he had been keeping busy helping his uncle 
renovate his home; he worked about four hours daily at this 
job.  Yet another January 2003 record noted that the veteran 
reported that he had little interest and energy to seek 
activities outside the household and that he spent much time 
in his room or otherwise by himself and watched television.  
A February 2003 record noted that the veteran reported that 
he could only walk a few blocks at a time.  Another February 
2003 record showed that the veteran reported that he stopped 
working for his uncle and felt better physically.  He decided 
to stop working because his back pain had increased with the 
physical activity, and he also experienced an increase in 
hearing voices and seeing hallucinations.  He noticed his 
symptoms had decreased since he stopped working.  It was 
noted that fine hand tremors were observed.  A March 2003 
record noted that the veteran continued to complain of back 
difficulty after walking any distance.  He recognized that he 
might need surgery in the future.  

The veteran underwent examinations for housebound status or 
permanent need for regular aid and attendance in April 2003 
by his treating physicians.  Dr. G.P. reported that the 
veteran indicated that he could only walk a block and that he 
needed assistance with cooking and taking medications.  Dr. 
G.P. noted that the veteran had spinal stenosis with low back 
pain and that he used a cane.  Dr. G.P. indicated that the 
veteran went out three times per week, and after walking a 
block, he required assistance.  Dr. G.P. noted that the 
veteran was diagnosed with lumbosacral degenerative joint 
disease with spinal stenosis.  In the other report, Dr. G.D. 
noted that the veteran reported that he had difficulty 
maintaining a household, fixing meals, and keeping up with 
the activities of daily living in part due to his psychiatric 
symptoms.  Dr. G.D. maintained that the veteran had ongoing 
symptoms of depression and auditory hallucinations and that 
he experienced difficulty organizing his thoughts.  Dr. G.D. 
indicated that these symptoms were sufficiently impairing to 
cause him problems maintaining the household and keeping up 
with the activities of daily living.  Dr. G.D. noted that the 
veteran was diagnosed with schizoaffective disorder.  Dr. 
G.D. and Dr. G.P. both certified that the veteran required 
the daily personal health care services of a skilled provider 
without which the veteran would require hospital, nursing 
home, or other institutional care.  

Thereafter, a July 2003 VA treatment record showed that the 
veteran complained that his new medication was making him 
manic.  He complained of an increase in his psychiatric 
symptoms for which he was hospitalized.  An August 2003 
record showed further hospitalization for evaluation and 
treatment of his alcohol and crack cocaine dependence.  
Another August 2003 record noted that the veteran sought 
placement at the Veterans Center to assist him in staying 
away from alcohol and drugs.  The veteran indicated that he 
was able to administer his insulin without a problem.  He was 
approved for placement.  An October 2003 record showed that 
the veteran reported that living at the veterans home was 
"more relaxing" than living with his family.  He planned to 
stay there a year and then he would get his own place.  
Records showed that during his stay in the veterans home the 
veteran attended several group therapy sessions (at the VA 
hospital) for his psychiatric disability and substance abuse 
problems.  A November 2003 record showed that the veteran 
complained of pain and swelling in his last two fingers of 
both hands.  A December 2003 record showed that a registered 
nurse noted that the veteran's symptoms might be due to 
diabetic neuropathy.  A January 2004 record showed that the 
veteran complained of paresthesias of the right hand and 
"triggering" in the left hand with swelling bilaterally.  
He complained of functional difficulty with tying his shoes, 
and giving himself his morning shot for his diabetes.  He 
maintained that the swelling, discomfort, and triggering he 
experienced had worsened over the last four months and had 
been present to some degree for approximately one year.  

At the January 2004 RO hearing, the veteran reported that he 
remained at the veterans home.  He maintained that he 
required an escort to go with him to his VA appointments.  
Personnel at the veterans home woke him in the morning and 
prepared his meals.  He was unable to give himself insulin 
shots with his hands most mornings.  Sometimes he could not 
tie his shoes and get his shoes on.  Sometimes he also had 
difficulty putting his clothes and Depends on because of his 
hands.  He had lived in the veterans home since September 
2003.  He maintained that his sisters helped him around the 
house when he lived with his mother.  He contended that he 
was "pretty much housebound" because of his prostate 
problems.   

A January 2005 VA treatment record showed that a physical 
examination revealed a right hand tremor.  A physician noted 
that a medication was suspected of being the cause of the 
veteran's diarrhea and tremor.  Records dated in February and 
March 2005 showed that the veteran complained that his right 
lower extremity pain and low back pain had worsened 
significantly.  An examiner noted that a February 2005 
magnetic resonance imaging (MRI) showed right lateral disc 
herniation at the L4-L5 level.  A March 2005 record noted 
that the veteran's diarrhea and tremor had disappeared with a 
lower dosage of medication.   

In an April 2005 letter, Dr. G.P. reported that he had been 
treating the veteran for about five years.  Dr. G.P. 
indicated that the veteran had "diabetes requiring constant 
monitoring," involving two insulin injections per day and 
oral hypoglycemic agents.  Dr. G.P. maintained that the 
veteran had exhibited diabetic neuropathy in both hands and 
feet.  

A VA operative report dated May 13, 2005 noted that the 
veteran underwent a hemilaminectomy and lumbar discectomy for 
lumbar disk herniation.  

In a June 2005 letter, Dr. G.P. reported that the surgery had 
left the veteran unable to walk more than five to ten feet 
afterwards and that he must use a wheelchair to be mobile.  

Thereafter, VA treatment records showed the veteran's 
continued need and use of a wheelchair.  

The Board observes that VA treatment records show that the 
veteran's admission to the Veterans Center was based on his 
reported homelessness (although records appeared to indicate 
that prior to his admission he had lived in a room in his 
mother's house) and a desire to obtain help staying away from 
alcohol and drugs and to manage his psychiatric symptoms.  He 
is not considered as having been admitted to this facility on 
account of "mental or physical incapacity."  
   
In addition, while it is not required that all of the 
disabling conditions enumerated in 38 C.F.R. § 3.352(a) be 
found to exist before a favorable rating may be made, there 
must be at least some present or the particular personal 
functions that the veteran maintains he is unable to perform 
must be of a similar disabling degree.  The January 2004 VA 
treatment record shows that the veteran reported that he had 
difficulty giving himself his morning shot for diabetes.  At 
the January 2004 RO hearing, the veteran then maintained that 
he was unable to administer his insulin "most mornings."  
There is no medical evidence of record that shows that he was 
prohibited from administering his own insulin on account of a 
tremor in his hands.  Dr. G.P.'s April 2005 letter only 
essentially indicated that the veteran's blood sugar levels 
must be constantly monitored, which the Board notes is what 
is normally done in a diabetic patient.  The veteran also 
maintained that he had difficulty dressing himself, but the 
medical evidence failed to show that he was incapable of 
dressing or undressing himself.  The veteran maintained that 
his meals were prepared for him, but the Board observes that 
this was incident to him living at the Veterans Center.  
There is no medical evidence of record that shows that he was 
unable to feed himself.  

The veteran further noted that he required an "escort" to 
go with him to VA appointments.  Again, the evidence fails to 
show that the veteran was helpless or nearly so prior to May 
13, 2005.  It is well documented in the VA treatment records 
that the veteran did not have a car.  It follows that he 
would require transportation to appointments at the VAMC.  
There is no indication in the treatment records that the 
veteran's movements were being monitored by an "escort."  
Finally, the Board recognizes that the veteran has a severe 
psychiatric disability as evident by the veteran's receipt of 
pension benefits, but the evidence of record fails to 
demonstrate that he required care or assistance on a regular 
basis to protect him from the hazards or dangers incident to 
his daily environment.  For these reasons, the Board finds 
that the conclusion rendered by Dr. G.P. and Dr. G.D. in 
April 2003 that the veteran required the daily personal 
health care services of a skilled provider is of little 
probative value as their opinion is unsupported by the other 
medical evidence of record.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994) (providing that the Board must account 
for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to 
the claim).  The veteran was mobile and had retained the 
ability to perform the activities of daily living.
Therefore, the Board finds that the veteran's disabilities 
did not render him in need of aid and attendance prior to May 
13, 2005.

In addition, prior to May 13, 2005, the veteran did not have 
a single permanent disability rated as 100 percent disabling 
under the Schedule for Rating Disabilities.  Consequently, he 
did not meet the threshold requirement for the establishment 
of entitlement to pension benefits, by reason of being 
housebound.  
2.	TDIU

The veteran filed a claim for TDIU in March 2002.  The 
veteran reported that he last worked full time in June 1991 
and that he became too disabled to work in August 1993.  He 
noted that he worked as a truck driver from 1980 to 1990 for 
40 hours a week.  He indicated that he completed two years of 
high school.  He maintained that he was unemployable because 
he had to change his Depends four or five times a day, which 
was impossible to do as a truck driver.  At the July 2005 RO 
hearing, he testified that half way through the day he would 
smell like urine.  He further testified that he could never 
work in an office as he did not have the temperament; he 
would have to work outside.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded if the above-stated percentage 
requirements are met and the evaluator determines that the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a) 
(2007).  All veterans who are shown to be unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (2007).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321 (2007).

Marginal employment shall not be considered substantially 
gainful employment. For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a) (2007).

The veteran is service-connected for one disability-prostate 
gland condition, rated as 60 percent disabling.  Thus, the 
veteran meets the percentage requirements of 38 C.F.R. § 
4.16(a) (2007).  The Board must now determine whether his 
service- connected disability renders him unable to secure or 
follow a substantially gainful occupation.

The May 2007 VA genitourinary examination report and addendum 
show that the examiner reviewed the claims file.  The 
examiner noted that considering the veteran's urinary 
control, he certainly was unable to function as a truck 
driver, which was his previous occupation.  Considering his 
urological problems alone, however, the examiner maintained 
that urinary urgency and frequency did prohibit most but not 
all types of gainful employment.  The examiner added that 
further urological evaluation and treatment could possibly 
improve his urinary control and function.

The veteran has been unemployed for many years.  
Unemployment, however, does not necessarily equate with 
unemployability on account of service-connected disability.  
In the medical opinion of the VA examiner, the veteran's 
service connected disability is not of such severity as to 
preclude all forms of gainful employment.  The Board is 
cognizant of the veteran's sincere belief in the merits of 
his claim, but the Board places less weight or probative 
value on the veteran's statements concerning the symptoms 
from his service-connected disability than it does on the 
objective medical evidence of record.  While the veteran is 
competent to describe his symptoms, he does not possess the 
requisite medical expertise needed to render a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the Board finds that probative medical 
evidence establishes that the veteran is not currently 
precluded from securing and following all forms of 
substantially gainful employment as the result of his 
service-connected prostate gland disability.  Therefore, 
entitlement to TDIU is not warranted at this time.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to special monthly pension prior to May 13, 2005 
by reason of being in need of regular aid and attendance of 
another person or on account of being housebound is denied. 

Entitlement to TDIU is denied. 


REMAND

The Board observes that in a statement received by the RO in 
May 2006, the veteran expressed disagreement with an April 
2006 decision that denied entitlement to a clothing 
allowance.  The claims file reflects that no statement of the 
case has been issued on this issue.  The Court has held that 
where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue for the 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Thus, this claim is being remanded for 
issuance of a statement of the case and to give the veteran 
the opportunity to complete an appeal.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 19.26 (2007).  After the RO has 
issued the statement of the case, the claim should be 
returned to the Board only if the veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case to the veteran and his 
representative on the issue of 
entitlement to a clothing allowance, so 
that the veteran may have the opportunity 
to complete an appeal on this issue (if 
he so desires) by filing a timely 
substantive appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


